Citation Nr: 9917574	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-36 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
ganglion cyst, left wrist.

2.  Entitlement to service connection for a right ear hearing 
loss.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to an increased (compensable) evaluation for 
a plantar wart, right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission








ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

The claims file contains a report of an unappealed rating 
decision dated in September 1969 wherein entitlement to 
service connection for a ganglion cyst of the right wrist was 
denied.  Due to the absence of submission of new and material 
evidence, the prior denial of service connection for a 
ganglion cyst of the right wrist was affirmed.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO denied entitlement to service connection for post-
traumatic stress disorder, determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a ganglion cyst, left 
wrist; denied the claims for service connection for a right 
ear hearing loss and a left knee disorders as not well 
grounded; and affirmed the noncompensable evaluation for a 
plantar wart of the right foot.

The claim of entitlement to an increased (compensable) 
evaluation for a plantar wart of the right foot is addressed 
in the remand portion of this decision.




FINDINGS OF FACT

1.  The RO denied reopening the previous claim of entitlement 
to service connection for a ganglion cyst of the left wrist 
when it issued an unappealed determination in March 1994.

2.  Evidence received since the RO's March 1994 determination 
does not bear directly or substantially upon the issue at 
hand, and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a 
right ear hearing loss is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

4.  The claim of entitlement to service connection for a left 
knee disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1994 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for a ganglion cyst of the left wrist is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).

2.  The claim of entitlement to service connection for a 
right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

If a claimant disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. §§ 20.1103, 20.302 (1998).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  

For purposes of determining whether new and material evidence 
has been presented, the evidence of record prior and 
subsequent to the last final decision is reviewed.  Evans, 9 
Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

For purposes of establishing whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

A well grounded claim requires more than allegations that the 
veteran's service, or an incident which occurred therein, 
resulted in injury, illness, or death.  The veteran must 
submit supporting evidence that would justify the belief that 
the claim is a plausible one.  See Tirpak, 2 Vet. App. at 
609.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the three elements of a well grounded 
claim for service connection are: 

1) evidence of a current disability as provided by a medical 
diagnosis; 

2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 

3) a nexus, or link, between the service related disease or 
injury and the current disability, as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Specifically as to the 
veteran's right ear hearing loss claim, the Court has held 
that the threshold for normal hearing is from zero to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Further, the Court has opined that 38 C.F.R. 
§ 3.385 (1998), discussed below, then operates to establish 
when hearing loss can be service-connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background
Ganglion cyst, left wrist

Prior to the RO's March 1994 determination, the pertinent 
evidence of record consisted of the veteran's service medical 
records and a VA hospital admission notice dated in July 
1969.

The veteran's service medical records are silent as to any 
complaints, diagnoses, or treatment involving the left wrist.  
The veteran's separation examination (conducted in April 
1968) is also silent as to the veteran's left wrist and 
contains no reported or observed pertinent abnormalities.

As to the veteran's July 1969 VA hospital admission notice, 
there was reported a diagnosis of ganglion cyst, left wrist.

Subsequent to the RO's March 1994 decision, the RO received 
and considered post-service VA treatment records (dated in 
July 1969 and from June 1994 to December 1994), a VA 
examination (conducted in February 1995), and lay statements 
from members of the veteran's family.

The July 1969 VA treatment records reflect the veteran's 
reports of having noticed swelling over the antero-lateral 
aspect of the left wrist at the lateral of the transverse 
carpal ligament since August 1967.  It was noted that it had 
progressively increased in size until the present admission 
for treatment.  Preoperative examination of the wrist 
revealed a ganglion cyst, which was excised from the wrist 
and removed in its entirety.  It was noted that the cyst 
appeared to arise from the Palmaris longus tendon.  It was 
also noted that the veteran's course had been benign, and he 
was discharged approximately five days later.  The VA 
treatment records dated in 1994 indicate that the veteran 
sought treatment for a left dorsal wrist mass in October 
1994.  At that time, the veteran reported a history of eight 
to 10 months, with no increase in size and no pain.  
Treatment consisted of aspiration of ganglion fluid.  A 
December 1994 entry, primarily concerned with the veteran's 
mental health, reflects the veteran's report that he 
sustained a shrapnel wound to the left wrist while in 
service.

The February 1995 VA examination references the veteran's 
1969 surgery, during which a ganglion cyst was removed from 
the left wrist.  It also references the veteran's October 
1994 VA treatment.  Upon physical examination, it was noted 
that the veteran had developed another cyst on the dorsum of 
the wrist.  It was the examiner's opinion that the veteran 
needed to have this cyst removed.

The lay statements from members of the veteran's family 
reference the veteran's surgery on his left wrist, sometime 
in either 1969 or 1970.  The statement from his ex-wife 
references an injury sustained by the veteran while in 
service.

Right ear hearing loss and left knee disorder

The evidence of record pertinent to the veteran's claim of 
service connection for a right ear hearing loss and a left 
knee disorder consists of the veteran's service medical 
records, post-service VA treatment records (dated from June 
1994 to March 1996), a February 1995 VA examination, and lay 
statements from members of the veteran's family.

The veteran's service medical records are negative for any 
complaints or injuries pertaining to the right ear.  Upon 
entrance examination (conducted in July 1966) the veteran's 
right ear hearing (when converted to ISO units) was found to 
be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT






Upon separation examination (conducted in April 1968), the 
veteran's right ear hearing was found to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

10
LEFT






With respect to the veteran's left knee, his service medical 
records indicate that the veteran injured the left knee in 
September 1966.  At that time, the veteran reported having 
injured his left knee, having tripped and fallen while going 
to his barracks.  There was no apparent swelling, and an x-
ray study of the left knee showed supra and infra patellar 
bursal effusion, but no other abnormality.  The veteran was 
treated with balm and a bandage and assigned light duty.  No 
follow-up treatment is documented.  The veteran's separation 
examination contains no notation as to the veteran's left 
knee, whether self-reported or clinically observed.

The VA treatment records reflect the veteran's complaints of 
right ear hearing loss.  A December 1994 audiological 
evaluation found moderate to moderately severe sensorineural 
hearing loss in the veteran's right ear and normal hearing in 
the veteran's left ear, from 250 to 1,000 Hertz, with mild to 
moderately severe sensorineural hearing loss above 1,000 
Hertz.  The audiologist's assessment and commentary did not 
reference the veteran's service and events therein.  



A February 1996 audiological evaluation found the veteran's 
hearing essentially unchanged since the earlier evaluation in 
December 1994.  A Progress Note (also dated in February 1996) 
reflects the veteran's reports of noise exposure while in 
Vietnam but is silent as to any opinion as to a causal 
relationship between the veteran's current hearing loss and 
his reported in-service exposure to noise.

With respect to the veteran's left knee, a September 1994 
entry reflects the veteran's complaints of a left knee cyst 
for the past 26 years.  Examination and a magnetic resonance 
imaging (MRI) found a subcutaneous cyst, left knee, anterior 
to the patellar ligament laterally.  An x-ray study was 
normal.  The cyst was aspirated, and surgical plans for 
excision were discussed.  There was no discussion of the 
etiology or causation of this cyst and no reference to the 
veteran's service, other than the 26-year history reported by 
the veteran.  A December 1996 entry, pertaining primarily to 
the veteran's mental health, reflects the veteran's reports 
of having residuals from a war wound to the left knee, 
stemming from the veteran's service in Vietnam.

The February 1995 VA examination reflects the veteran's 
complaints of right ear hearing loss for approximately 26 
years.  The veteran stated that he had noticed this hearing 
loss in Vietnam, when he had to use his left ear on the 
radio.  The veteran denied any head injury, ear surgery, 
familial hearing loss, ear infections, and dizzy spells.  
Noise exposure consisted of military training, gunfire, 
machinery target practice, and combat support for two years.  
Audiological evaluation showed moderate to moderately severe 
sensorineural hearing loss in the right ear, with normal 
middle ear function.  Evaluation of the left ear showed 
normal to moderately severe sensorineural hearing loss, with 
normal middle ear function.  The examiner expressed no 
opinion as to the etiology or causation of the veteran's 
hearing loss, including the veteran's right ear hearing loss.

With respect to the veteran's left knee, the February 1995 VA 
examination reflects the veteran's reports that he injured 
his left knee while in basic training, in September 1966.  
The examiner noted that the veteran's claims file was not 
available for review but that the veteran reported having 
been seen frequently for this injury.  The examination also 
reflects the veteran's treatment in the VA Orthopedic Clinic 
in September 1994.  The examiner reiterated those clinical 
findings, stating that an MRI of the knee had confirmed 
minimal effusion and no ligament or meniscal injury and that 
a subcutaneous cyst had been found.  

The examiner also noted that outpatient surgery was pending.  
Physical examination of the left knee found a protruding 
subcutaneous cyst approximately three centimeters in 
diameter, on the lateral aspect of the left knee.  The 
pertinent diagnosis was cyst, left knee.  It was the 
examiner's opinion that the veteran needed to have the cyst 
removed.  The examiner offered no discussion as to the 
etiology or causation of this cyst, nor did the examiner 
reference the veteran's service medical history in the 
commentary.

With respect to the lay statements submitted by the veteran 
as to his various claims of entitlement to service 
connection, the statement from his mother and father 
indicates their belief that the veteran's right ear hearing 
loss was related to gunfire the veteran experienced while in 
service.  The statement from the veteran's sister references 
the veteran's current hearing loss in one ear.


Analysis

Whether new and material evidence has been submitted
to reopen a claim of entitlement to service connection
for a ganglion cyst, left wrist

In September 1969, the RO denied the veteran's claim of 
entitlement to service connection for a ganglion cyst, left 
wrist, stating that the veteran's service medical records 
showed no involvement of the left wrist.  

The RO denied reopening the veteran's claim in March 1994.  
Subsequent to March 1994, the RO received and considered 
additional VA treatment records (including copies of the July 
1969 treatment records), a February 1995 VA examination, and 
lay statements from members of the veteran's family.  While 
the Board recognizes the presumption of credibility afforded 
evidence presented by a veteran in an attempt to reopen a 
final decision, it does not find the additional evidence to 
be new and material, as required by law.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

As to the July 1969 VA treatments records, which elaborate on 
the veteran's hospital admission report considered by the RO 
in September 1969, the Board finds that while they are new to 
the extent that they were not before the RO previously, they 
are not material in this instance.  For evidence to be 
considered sufficient to reopen a prior denial, it must be 
both new and material.  38 C.F.R. § 3.156(a).  Here, the fact 
of the veteran's hospital admission for treatment of a 
ganglion cyst of the left wrist was already known to the RO 
in September 1969, and the more complete records pertaining 
to this admission are of limited evidentiary value.  

While they reflect the veteran's reports of having noticed 
swelling in his left wrist since August 1967, well within his 
period of service, the Board points out that the veteran's 
service medical records are completely silent as to any in-
service complaints, diagnoses, or treatment involving the 
veteran's left wrist.  Also, the veteran's separation 
examination is completely negative for any notations as to 
the veteran's left wrist, either self-reported or clinically 
observed.  In effect then, the veteran's reported service 
medical history is unsupported by his service medical 
records.  Moreover, the Board notes that while these records 
document a diagnosis of a ganglion cyst, left wrist, and 
treatment for such disorder within one year of the veteran's 
separation from service, this is not a disorder subject to 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309 (1998).

As to the VA treatment records dated in 1994, while new to 
the evidence of record, in that they were not before the RO 
in September 1969, they, too, are not material.  

As stated above, for evidence to be considered sufficient to 
reopen a prior denial, it must be both new and material.  
38 C.F.R. § 3.156(a).  Here, while they indicate that the 
veteran had a ganglion cyst of the left wrist aspirated in 
October 1994, they also document the veteran's reports that 
this disorder developed approximately eight to 10 months 
prior, almost 26 years after the veteran's separation from 
service.  

Additionally, the October 1994 entry is entirely silent as to 
the veteran's service medical history and contains no 
discussion as to the cyst's etiology or causation.  As to the 
December 1994 entry, which reflects the veteran's reports of 
having sustained a shrapnel wound to the left wrist while in 
service, the Board again notes that the veteran's service 
medical records (including his separation examination) are 
completely negative for any such incident.  Indeed, they are 
completely silent as to the veteran's left wrist.  In this 
instance then, the veteran's referenced injury is unsupported 
by his service medical records.

As to the February 1995 VA examination, while it also is new 
to the evidence of record, in that it was not before the RO 
in September 1969, it is not material.  Here, while it 
references the veteran's 1969 surgery, in which a ganglion 
cyst was removed, and indicates that the veteran then-
currently had developed another cyst on his left wrist, it 
offers no discussion as to the etiology of either cyst and is 
silent as to the veteran's service and events therein.

As to the various lay statements, they, too, are new to the 
evidence of record but are not material.  They are of very 
limited evidentiary value in this instance.  At most, they 
speak to in-service incurrence of a left wrist injury, which 
as the Board has pointed out is unsupported by the veteran's 
service medical records, and to the veteran's 1969 surgery, 
in which a ganglion cyst was removed.  With respect to 
evidence of in-service incurrence, the Board finds that these 
statements are redundant and cumulative in effect, as they 
simply reiterate the veteran's previous assertions, 
assertions which were considered and rejected by the RO in 
September 1969.  

With respect to the veteran's 1969 surgery, the Board 
stresses that the veteran's ganglion cyst is not a disorder 
subject to presumptive service connection.  See 38 C.F.R. 
§§ 3.307, 3.309.  As such, evidence which corroborates this 
event is unnecessary in this instance.  

In light of the above, accordingly, the Board finds that this 
additional evidence in no way contributes to a more complete 
picture regarding the veteran's claim of entitlement to 
service connection for a ganglion cyst, left wrist.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In effect, 
this additional evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Here, the 
current evidence of record, as before, still fails to 
establish service connection for this disorder, as there is 
no clinical evidence of record linking any of the veteran's 
ganglion cysts, left wrist, to service and events therein.  
See Caluza v. Brown, supra.

As such, the Board concludes that no new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a ganglion cyst, left 
wrist.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a ganglion 
cyst, left wrist, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).




Entitlement to service connection for right ear hearing loss
and for a left knee disorder

The Board recognizes the veteran's contentions that he is 
entitled to service connection for his right ear hearing loss 
and for his current left knee disorder.  Specifically, the 
Board acknowledges the veteran's belief that being right-
handed and having fired weapons from the right side of his 
body while in basic training caused his right ear hearing 
loss.  However, the Board must adhere to established laws and 
regulations in its determinations.  As such, the veteran's 
claim of entitlement to service connection for right ear 
hearing loss and his claim of entitlement to service 
connection for a left knee disorder must be denied, as they 
are not well grounded.

With respect to the veteran's right ear hearing loss claim, 
while there is competent medical evidence of a current 
disability and lay evidence as to its in-service incurrence, 
the Board finds no competent medical evidence of a nexus, or 
link, between the veteran's current right ear hearing loss 
and his service.  Such competent medical evidence is 
necessary in order to well ground a claim of entitlement to 
service connection.  See Caluza v. Brown, supra.  

Here, the clinical evidence of record is completely silent as 
to any opinion relating the veteran's right ear hearing loss 
to service.  At most, the post-service VA treatment records 
and the February 1995 VA examination reflect the veteran's 
reports of noise exposure while in service.  However, as 
outlined above, the veteran's separation examination 
(conducted in April 1968) found normal right ear hearing, and 
there were no complaints, diagnoses, or treatment pertaining 
to the veteran's right ear contained in his service medical 
records.  Indeed, there is no clinical evidence of right ear 
hearing loss until September 1994, approximately 26 years 
after the veteran's separation from service.  

As for the lay statements from members of the veteran's 
family, while they speak to the cause of the veteran's right 
ear hearing loss, relating it to in-service exposure to 
gunfire, such lay assertions as to causation and subsequent 
diagnoses are inadequate to well ground a claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); King v. Brown, 
5 Vet. App. 19, 21 (1993).  Where the determinative issue 
involves medical causation or diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, supra.  

Accordingly, then, absent competent medical evidence of a 
nexus, or link, between the veteran's right ear hearing loss 
and his service, the veteran has not submitted a well 
grounded claim of entitlement to service connection for right 
ear hearing loss.  See Caluza v. Brown, supra.  As such, the 
doctrine of reasonable does not apply in this instance.  
38 U.S.C.A. § 5107(b).

With respect to the veteran's left knee disorder, the Board 
finds competent medical evidence of a current disorder and 
evidence of in-service incurrence. However, as before, with 
the veteran's right ear hearing loss claim, the Board does 
not find competent medical evidence of a nexus, or link, 
between the veteran's current left knee disorder and the one 
documented in-service injury to the veteran's left knee.  
Such competent medical evidence is necessary in order to well 
ground a claim of entitlement to service connection.  See 
Caluza v. Brown, supra.  

Here, to reiterate, the veteran's service medical records 
document one injury to the veteran's left knee, in September 
1966.  At that time, an x-ray study of the knee revealed 
supra and infra patellar bursal effusion but no other 
abnormality.  The veteran was treated with balm and a bandage 
and assigned light duty.  No follow-up treatment is 
indicated.  Also, the veteran's separation examination 
(conducted in April 1968) is silent as to the veteran's left 
knee.  Further, subsequent to the veteran's separation from 
service, there is no clinical evidence of record documenting 
a current left knee disorder until September 1994, 
approximately 26 years after the veteran's service.  

As to this post-service clinical evidence, while it 
references the veteran's in-service injury to his left knee, 
it offers no medical opinion relating the current cyst to the 
veteran's service, in general, or to this one in-service 
incident, in particular.  In effect, the veteran has 
proffered only his assertions as to the relationship between 
his current left knee disorder (a cyst) and his service.  
There is no indication in the record that he possesses the 
medical expertise necessary to render such an opinion.  See 
Espiritu v. Derwinski, supra.  As discussed above in 
connection with the veteran's right ear hearing loss claim, 
where the determinative issue involves medical causation or 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.

Accordingly, then, absent competent medical evidence of a 
nexus, or link, between the veteran's current left knee 
disorder (a cyst) and his service, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for a left knee disorder.  See Caluza v. Brown, 
supra.  As such, the doctrine of reasonable does not apply in 
this instance.  38 U.S.C.A. § 5107(b).

With respect to both the veteran's claim of entitlement to 
service connection for right ear hearing loss and his claim 
of entitlement to service connection for a left knee 
disorder, the Board notes that the veteran was put on notice 
as to the evidence required to support his claims in the July 
1995 rating decision, in the August 1995 statement of the 
case, and in the February 1999 supplemental statement of the 
case, as he was informed that there was no basis in the 
available evidence of record to establish service connection 
for right ear hearing loss and for a left knee disorder. 

Additionally, the veteran has not provided any indication of 
the existence of additional evidence that would make these 
claims well grounded.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this respect, 
the Board notes that the RO obtained those additional VA 
treatment records identified by the veteran in his various 
statements.




ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of service connection for a ganglion cyst, 
left wrist, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for right ear hearing loss, 
the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a left knee disorder, 
the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With respect to the veteran's claim of entitlement to an 
increased (compensable) evaluation for a plantar wart, right 
foot, review of the record indicates that the veteran 
informed the RO of additional treatment obtained at the 
Houston VA Medical Center on or around January 20, 1998.  
Further review of the record indicates that the RO did not 
attempt to obtain these identified treatment records.  


Rather, requests submitted by the RO specifically inquired as 
to archived treatment records dated from August 1968 to 
January 1972 or to more recent treatment records, which 
apparently pre-date January 1998.  In essence, the RO failed 
to request additional treatment records concerning the time 
period reported by the veteran.

Given VA's duty to assist the veteran in the development of 
facts pertinent to his case and the absence of these 
additional treatment records identified by the veteran, the 
Board simply finds the evidence of record inadequate for 
evaluating the veteran's current level of disability.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  As such, the 
issue of entitlement to a compensable evaluation for a 
plantar wart, right foot, will not be decided pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-March 1996 
treatment records, VA or non-VA, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
plantar wart, right foot, should be 
obtained by the RO and incorporated into 
the claims file.  Specifically, this 
should include the January 1998 VA 
treatment records, if any, concerning the 
veteran's purported bunion removal.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate physician in order to 
ascertain the current nature and extent 
of severity of his plantar wart of the 
right foot.  Any further indicated 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  

Any opinions expressed as to the severity 
of the right foot plantar wart should be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
forgoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
a plantar wart of the right foot.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, which should include a full discussion 
of action taken on the veteran's claim and the reasons and 
bases for such action.  The applicable response time should 
be allowed.  In taking this action, the Board intimates no 
opinion as to any outcome warranted.  No action is required 
of the veteran until he is otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

